Citation Nr: 1713337	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and diagnosed as schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1987 to June 1988, with over three years of unverified service prior to 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2013, the Board remanded these matters for additional development.  The Board noted in its decision that the Veteran originally filed a claim of entitlement to service connection for PTSD.  However, given the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board subsequently broadened and recharacterized the issue to include entitlement to service connection for any acquired psychiatric disorder.  Following further development by the agency of original jurisdiction (AOJ), the issues were returned to the Board for further appellate review and are now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's right knee disability is unrelated to active duty service. 

2.  A diagnosis of PTSD has not been made in connection with a stressor event that has been corroborated.

3.  A psychiatric disorder is not shown in service or for many years thereafter, and is not shown by competent evidence of record to be related to active duty service.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and diagnosed as schizoaffective disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Service connection may only be granted for a current disability; however, when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Right Knee Disability

The Veteran asserts that his right knee condition was caused by or related to his active duty service.

Upon review of all evidence of record, the Board finds that the Veteran's service connection claim for a right knee disorder should not be granted.

The Veteran's service treatment records report that he sustained a right knee injury during active duty service while playing basketball.  Specifically, the records indicate that the Veteran complained of a "sensation of dislocation" after the injury.  On examination, the Veteran was noted to have normal gait and his imaging studies were negative.  He was subsequently diagnosed with a knee trauma and given a knee brace and crutches.  The Veteran's discharge examination report in May 1986 that the Veteran had "swollen joints" secondary to his right knee injury.  However, there was no chronic disorder diagnosed.  

Next, the first indication of a right knee disorder was not until he filed his claim for benefits in 2008.  However, this is approximately 22 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of knee symptoms.  In this regard, while the Veteran is not competent to make a specific knee diagnosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  As an initial matter, the Board cannot ignore that there is a significant gap in time between when he left service and when he filed his claim for benefits.   Moreover, it does not appear to the Board that the symptoms the Veteran discussed in service are necessarily related to the disorder he now has.  Specifically, the in-service injury was characterized as subluxation of the patella.  In contrast, the disorder identified at his August 2016 VA examination was degenerative arthritis.  While both disorders are in the same location, they are, in the Board's view, separate and distinct disorders.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, in an August 2016 VA examination, the examiner conducted a thorough physical examination of the Veteran, and took a detailed medical history from the Veteran.  The examiner reported that the Veteran ambulated with normal gait and was in no apparent pain or discomfort.  Further, there was no swelling, tenderness, weakness, instability, or gross deformity in the Veteran's right knee.  However, the examiner noted that there was an incidental finding of arthritis on an X-ray study.  He opined that the Veteran's arthritis was consistent with the natural aging process and was not caused by his in-service injury.

The Veteran's representative has cited to an April 2011 report from a VA physician who, in the representative's view, supports the Veteran's claim.  The Board has reviewed this evidence, and finds that it is of insufficient weight to outweigh the opinion of the VA examiner.  Specifically, not only did the VA examiner review the claims file, but the examiner also provided a sufficient rationale for the opinion provided.  Most important to the Board was the VA examiner's determination that the Veteran's knee disorder was age-related, and not resulting from the in-service injury. 

The Board also acknowledges the Veteran's statements regarding his right knee pain since active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his pain and arthritis may be the result of his in-service injury, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his arthritis.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee condition, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he has characterized as PTSD.  He has been diagnosed with schizoaffective disorder. 

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  A diagnosis of a mental disorder must conform to the American Psychiatric Association, Diagnostic and Statistical Manual, Fourth or Fifth Edition (DSM-IV or V) (1994, 2013).  38 C.F.R. § 4.125(a) (2016).

As set forth in the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Typically, if a Veteran did not engage in combat with the enemy, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(d), (f) (2016); West v. Brown, 7 Vet. App. 70 (1994).

However, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2016).

In this case, the Board finds that the Veteran's service connection claim for PTSD should not be granted as the evidence does not establish that he has a valid diagnosis of PTSD.  

Specifically, both the Veteran's service and post-service treatment records do not report a diagnosis of PTSD.  Further, at a VA examination in July 2016, the examiner opined that the Veteran did not have a PTSD diagnosis.  In support, the Veteran denied any events during service in which he felt frightened, and therefore did not experience a stressor adequate to support the diagnosis of PTSD.  In fact, the Veteran's only reported stressor was based on "just the way I was discharged."  The examiner also noted that the Veteran had a history of schizoaffective disorder that was in "remission," and that aside from blunted affect, there were no active psychiatric symptoms.  

Additionally, the Board notes that in a stressor statement, the Veteran reported that he had "bad nightmares" after performing "nerve gas" training.  However, the Board does not consider this a valid stressor, as it was conducted in a training environment, and is does not represent a stressor as defined under 38 C.F.R. § 3.304.  

In sum, the Board finds that service connection for PTSD is not warranted because the Veteran does not have a diagnosis of PTSD.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for PTSD and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether service connection is warranted for any of the Veteran's other diagnosed psychiatric disorders, but concludes that service connection is again not warranted. 

Specifically, a review of the Veteran's service treatment records document only a few incidents relating to psychiatric symptoms, such as a change in behavior and sleeping difficulties.  Nevertheless, the records explicitly report that the Veteran did not have a psychiatric disorder.  Moreover, no mental health issues were noted on the Veteran's separation examination.

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder for many years after the Veteran left active duty service.  The first indication of an acquired psychiatric disorder was in 1991, after being hospitalized and diagnosed with schizoaffective disorder.   

As such, a continuity of symptoms is not shown based on the clinical evidence.  
As part of this claim, the Board recognizes the Veteran's statements regarding his history of psychiatric symptoms.  In this regard, while the Veteran is not competent to make a specific psychiatric diagnosis, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, for the same reasons stated above, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible give the large gap between the Veteran's discharge and when he first sought medical treatment.  See Walker, 708 F.3d at 1331.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary. 

There is no clinical evidence in the record relating the Veteran's current acquired psychiatric disorder to active duty service, nor has any psychiatrist opined that such a relationship exists.  To the contrary, the July 2016 VA examiner opined that the Veteran's schizoaffective disorder is less likely than not related to active service.  In providing this opinion, the examiner noted that that the Veteran's service treatment records do not document any evidence of a psychiatric disorder, as well as the length of time between discharge and the onset of his psychiatric symptoms.   

The Board also acknowledges the Veteran's statements regarding his acquired psychiatric disorder since active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as fear and depression.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).   However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes his acquired psychiatric disorder is related to active duty service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his acquired psychiatric disorder.   

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in December 2013 to obtain VA examinations and outstanding treatment records.  Here, the Veteran was afforded with VA examinations in July and August 2016, and all outstanding records were obtained, including the April 2011 records from Dr. C. P.  Moreover, despite the contentions from the Veteran regarding the qualifications of the VA examiners, the Board finds there is no evidence that the medical providers are not competent or qualified to render a medical opinion in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (holding that VA examiners are presumed qualified to render competent medical opinion(s)).  See 38 C.F.R. § 20.704(d) (2014).  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a right knee disorder is denied.

Service connection for an acquired psychiatric disorder, including PTSD and diagnosed as schizophrenia, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


